DETAILED ACTION
	For this Office action, Claims 3-7 are pending.  Claims 1 and 2 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zonca et al. (herein referred to as “Zonca”, WO 2005/056481; found in IDS filed 04/16/2019).
	Regarding instant Claim 3, Zonca discloses a hot, tempered, and sanitized cold water delivery system (Abstract; Page 6, Line 14-Page 7, Line 6; system for treatment of water and delivery of both hot and cold water) configured to prevent or reduce colonization of Legionella bacteria in hot, tempered, and cold water delivered from the system to one or more hot, tempered, or cold water outlets in a facility (Abstract; delivery of hot and cold water that has been treated for Legionella bacteria), the system comprising a thermostatic mixing valve (Figure 1; Page 6, Line 14-Page 7, Line 6; thermostatic mixer 4); a cold water storage tank (Page 7, Lines 9-13; optional sterile 
	Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  Zonca further discloses wherein the cold water outlet from the cold water storage tank is also configured for connection to cold water sanitary fixtures in the facility (Figure 1; Page 6, Line 28-Page 7, Line 13; Line 6 and optional cold water accumulator are fluidly communicated with outlet for cold water use).  
	Regarding instant Claim 5, Claim 3, upon which Claim 5 is dependent, has been rejected above.  Zonca further discloses wherein the thermostatic mixing valve further comprises a recirculating inlet for connection to a recirculating water line circuit having a circulating return line connected to a circulating return outlet from the facility and to a water inlet feed line for connection to an inlet of a water heater and storage tank for providing the supply of hot water, and wherein the recirculating water line circuit further comprises a thermostatic element configured to introduce hot water to the recirculating water line circuit to maintain the temperature of water in the recirculating water line circuit during periods of little or no draw-off (Figure 1; Page 6, Line 14-Page 7, Line 8; recirculation loop 5 connected to thermostatic mixer/valve and boiler/accumulating kettle B with associated inlets; temperature of boiler water is maintained).  
	Regarding instant Claim 6, Claim 3, upon which Claim 6 is dependent, has been rejected above.  Zonca further discloses wherein the hot water storage tank comprises a heat transfer pipe within the hot water storage tank, the heat transfer pipe having an inlet and an outlet accessible externally from the hot water storage tank and 
	Regarding instant Claim 7, Claim 3, upon which Claim 7 is dependent, has been rejected above.  Zonca further discloses wherein the cold water storage tank comprises a heat transfer pipe within the cold water storage tank, the heat transfer pipe having an inlet and an outlet accessible externally from the cold water storage tank and defining a cooled water path between the inlet and the outlet of the heat transfer pipe, wherein heat transfer occurs from water in the cold water storage tank to chilled water in the heat transfer pipe, and wherein the inlet and the outlet of the heat transfer pipe comprise an inlet and outlet aperture, respectively, the apertures configured such that chilled water in the heat transfer pipe is in fluid communication with water in the cold water storage tank (Page 6, Line 17-Page 7, Line 13; recirculation loop 5 delivering water to cool water accumulator [not pictured but disclosed], which comprises a cooling coil and refrigerating assembly for heat transfer). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Staschik, US Pat Pub. 2002/0189173, which discloses a plurality of storage tanks providing cold and hot water respectively (Paragraph [0023]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	03/23/2022